Citation Nr: 0600938	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to a disability rating in excess of 10 
percent for generalized anxiety disorder.  

3.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to a disability rating in excess of 10 
percent for his conversion reaction, with fainting spells.  
The RO increased the disability rating to 20 percent rating 
for the veteran's service-connected lumbosacral strain.  

This appeal also arises from a January 2002 rating decision 
of the same RO which denied the veteran's claim seeking 
entitlement to service connection for diabetes mellitus, and 
to a total disability rating based on individual 
unemployability.  As these issues were subsequently perfected 
for review by the Board, they have been merged into the 
pending appeal.  

The issues regarding increased ratings for service-connected 
lumbosacral strain and generalized anxiety disorder, as well 
as a total disability rating, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has a current diagnosis of diabetes mellitus.  

3.  Competent medical evidence does not reveal that the 
veteran's diabetes mellitus is causally related to his active 
service or any incident thereof, or that it was manifested 
within one year of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred as a result of the 
veteran's active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue on appeal addressed in 
this decision.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to service connection via October 2001, and 
January 2005 RO letters to the veteran, the January 2002 
rating decision, the August 2003 statement of the case (SOC), 
and the November 2004 and March 2005 supplemental statements 
of the case (SSOCs).  These documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  Regarding the issue 
of service connection for diabetes mellitus, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  The 
Board notes that the veteran has reported both a recent 
application for Social Security Disability benefits, and 
recent treatment for a skin rash, allegedly secondary to 
Agent Orange exposure, at a private hospital.  While the 
records generated by these recent events have not yet been 
added to the claims folder, the Board does not find this fact 
prejudicial to his pending service connection claim for 
diabetes mellitus.  This is because the question pending 
before the Board is whether the veteran was in fact exposed 
to herbicides during military service in 1973, and neither 
his Social Security Administration records nor his recent 
private treatment records for a skin rash would be relevant 
to that specific determination.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decision, the 
SOC, and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an October 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial January 
2002 unfavorable AOJ decision that is the basis of this 
appeal.  

In this respect, the October 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the January 
2002 rating decision, the August 2003 SOC, and the various 
SSOCs specifically explained to the appellant what the 
evidence must show in order to establish the benefit 
claimed.  Furthermore, as a practical matter the Board finds 
that he has been notified of the need to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's October 2001 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC and 
various SSOCs contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The veteran seeks service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as diabetes, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Finally, the 
law also provides for the grant of service connection, on a 
presumptive basis, for Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), if the veteran 
was exposed to an herbicide agent during military service and 
later developed Type 2 diabetes.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In support of his claim, the veteran has submitted VA medical 
treatment records which confirm a current diagnosis of 
diabetes mellitus, Type II.  The earliest medical record 
reflecting a diagnosis of diabetes dates to the fall of 1999.  
The veteran having presented competent medical evidence of a 
current diagnosis of diabetes, the remaining question before 
the Board is whether this disability was incurred in military 
service, or if the veteran was exposed to herbicides during 
military service.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
However in the present case, the record does not show and the 
veteran does not claim military service in Vietnam.  Rather, 
he contends exposure to Agent Orange at Lackland Air Force 
Base, Texas, when he was ordered to clean up a chemical 
spill, allegedly herbicides, prior to service separation.  
The law does not prohibit a finding of herbicide exposure, 
supported by adequate evidence, outside of a region in which 
such exposure is presumed.  

Nevertheless, the veteran has not established herbicide 
exposure during military service.  Nor has he provided, or 
pointed the VA toward the existence of, any evidence 
collaborating his alleged exposure.  While he claims medical 
treatment at the base clinic for a skin rash immediately 
following his Agent Orange exposure, his service medical 
records have been obtained, and they do not reflect such a 
rash.  In the absence of any evidence verifying his alleged 
Agent Orange exposure, such exposure can not be accepted by 
the Board.  

Overall, the preponderance of the evidence is against the 
award of service connection for diabetes mellitus.  In the 
absence of any evidence verifying the veteran's Agent Orange 
exposure at Lackland Air Force Base, service connection may 
not be presumed.  Additionally, because diabetes was not 
diagnosed until approximately 1999, more than 25 years after 
the veteran's service separation, service connection may not 
be awarded on a direct basis, as the onset of diabetes during 
military service or within a year thereafter has not been 
demonstrated.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).   

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for diabetes 
mellitus, and this claim must therefore be denied.  The 
veteran did not serve in Vietnam during military service, and 
has not otherwise established that he was exposed to 
herbicides during military service.  Also, onset of diabetes 
during military service or within a year thereafter has not 
been established.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure, is denied.  


REMAND

The veteran seeks increased ratings for his service-connected 
lumbosacral strain and psychiatric disability, as well as a 
total disability rating based on individual unemployability.  
Correspondence from the veteran indicates he is pursuing or 
has recently pursued Social Security Disability benefits from 
the Social Security Administration.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  This duty includes an obligation to obtain 
Social Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran is seeking 
or has sought SSA benefits.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Next, the Board notes that while the veteran was afforded a 
VA orthopedic examination in May 2004, his most recent VA 
psychiatric examination dates to September 2000, more than 5 
years ago.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, this issue must be 
remanded for additional evidentiary development.  

Finally, the Board notes that the veteran is seeking a total 
disability rating based on individual unemployability.  
Review of the record indicates his work history has been 
erratic for many years due to various disabilities, including 
his service-connected disabilities.  However, no examiner has 
stated whether these service-connected disabilities prevent 
the veteran from obtaining and/or maintaining gainful 
employment.  VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  The Board 
also concludes that a Social and Industrial survey would be 
useful in evaluating the veteran's claim for unemployability 
benefits.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED for the following additional 
development:  

1.  The AMC should contact the Social 
Security Administration and request medical 
records related to the veteran's claim for 
Social Security Disability benefits.  If no 
such records are available, that fact should 
be noted for the record.  

2.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for his 
service-connected generalized anxiety 
disorder and lumbosacral strain since May 
2004, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the AMC should request that 
the veteran provide information as to the 
dates of any treatment for the 
disabilities at any VA Medical Center 
(VAMC) since May 2004.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).  The AMC should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claims.  

3.  A VA social and industrial survey 
should be conducted. The individual 
conducting the survey should express an 
opinion as to the impact of the veteran's 
service-connected psychiatric disability 
and lumbosacral strain on his ability to 
secure or follow a substantially gainful 
occupation.  A written copy of the report 
should be inserted into the claims 
folder. 

4.  Following completion of the above 
development, the veteran should be 
afforded a psychiatric examination to 
identify the current level of impairment 
resulting from his service-connected 
generalized anxiety disorder.  The claims 
folder, to include a copy of the social 
and industrial survey, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Since the examination 
is to be conducted for compensation 
rather than for treatment purposes, the 
medical specialist should be advised to 
address the functional impairment of the 
appellant's service-connected generalized 
anxiety disorder, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2005).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the rating criteria under 
38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  The examiner should also utilize 
the diagnostic criteria set forth in DSM-
IV and assign a Global Assessment of 
Functioning (GAF) score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.  The examiner 
should render an opinion whether the 
service-connected disability alone 
prevents employment.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  The veteran's pending total 
disability claim should be reconsidered 
only after his increased ratings claims 
are readjudicated.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


